Exhibit 99.1 Flagship Credit Auto Trust 2015-3 Automobile Receivables Backed Notes Sample Automobile Loan Contract Agreed-Upon Procedures Report To: FCA Asset Securities LLC FC Funding LLC Deutsche Bank Securities Inc. Wells Fargo Securities, LLC Goldman Sachs & Co. 12 October 2015 Report of Independent Accountants on Applying Agreed-Upon Procedures FCA Asset Securities LLC FC Funding LLC 3 Christy Drive, Suite 201 Chadds Ford, Pennsylvania 19317 Deutsche Bank Securities Inc. 60 Wall Street, 3rd Floor New York, New York 10005 Wells Fargo Securities, LLC 301 South College Street Charlotte, North Carolina 28202 Goldman, Sachs & Co. 200 West Street New York, New York 10282 Re: Flagship Credit Auto Trust 2015-3 Automobile Receivables Backed Notes (the“Notes”) Sample Automobile Loan Contract Agreed-Upon Procedures We have performed the procedures enumerated in Attachment A, which were agreed to by the addressees of this report (the “Specified Parties”), solely to assist FCA Asset Securities LLC (the“Depositor”) in evaluating the accuracy of certain information with respect to a pool of sub-prime automobile loan contracts secured by new and used automobiles, light duty trucks, minivans and sport utility vehicles (the“Automobile Loan Contracts”) relating to theFlagship Credit Auto Trust2015-3 securitization transaction.This agreed-upon procedures engagement was conducted in accordance with attestation standards established by the American Institute of Certified Public Accountants.The sufficiency of the procedures is solely the responsibility of the Specified Parties.Consequently, we make no representation regarding the sufficiency of the procedures described in Attachment A, either for the purpose for which this report has been requested or for any other purpose. The procedures performed and our associated findings are included in Attachment A. A member firm of Ernst & Young Global Limited Page 2 of 3 For the purpose of the procedures described in this report, FC Funding LLC (the“Sponsor”), on behalf of the Depositor, provided us with: a. Electronic data files: i. Labeled “FCAT 2015-3 Datatape 09302015.xlsx” and the corresponding record layout and decode information (the“Preliminary Base Data File”) that the Sponsor, on behalf of the Depositor, indicated contains information on certain sub-prime automobile loan contracts (the“Preliminary Automobile Loan Contracts”) as of 30September 2015 (the“Statistical Calculation Date”) and ii. Labeled “FCAT 2015-3 Statistical Pool_Ineligible Loan List.xlsx” (the “Ineligible Automobile Loan Contracts Data File,” together with the Preliminary Base Data File, the“Provided Data Files”) that the Sponsor, on behalf of the Depositor, indicated contains a list of contract IDs (each a“Contract ID”) for certain Preliminary Automobile Loan Contracts that are not Statistical Automobile Loan Contracts (as defined in Attachment A), b. A schedule (the “Updated Model Year and Make Schedule”) that the Sponsor, on behalf of the Depositor, indicated contains updated model year and make information for three Statistical Automobile Loan Contracts, c. Imaged copies of: i. The retail installment sale contract, assignment of installment contract and amendment or correction letter, if applicable (collectively, the “Contract”), ii. Certain printed screen shots and payment histories from the Sponsor’s (or an affiliate of the Sponsor’s) servicing system (the “System Screen Shots”), iii. The certificate of title (the “Title”) and iv. The usury adjustment tool screen shot, if applicable (the “Usury Adjustment Tool,” together with the Contract, System Screen Shots and Title, the “Source Documents”), relating to the Sample Automobile Loan Contracts (as defined in Attachment A), d. The list of relevant characteristics (the “Sample Characteristics”) as shown on the Preliminary Base Data File, which are listed on Exhibit2 to Attachment A and e. Instructions, assumptions and methodologies, which are described in Attachment A. Page3 of 3 The procedures included in Attachment A were limited to comparing or recalculating certain information that is further described in Attachment A.The Depositor is responsible for the Provided Data Files, Updated Model Year and Make Schedule, Source Documents, Sample Characteristics and the determination of the instructions, assumptions and methodologies that are described herein.We were not requested to perform and we have not performed any further procedures other than those listed in Attachment A with respect to the preparation or verification of any of the information set forth on the Preliminary Base Data File and Updated Model Year and Make Schedule.We have not verified, and we make no representation as to, the accuracy, completeness or reasonableness of the information on the Ineligible Automobile Loan Contracts Data File, Source Documents or any other information provided to us by the Sponsor, on behalf of the Depositor, upon which we relied in forming our findings.Accordingly, we make no representation and express no opinion as to(a)the existence of the Preliminary Automobile Loan Contracts, Statistical Automobile Loan Contracts or Automobile Loan Contracts,(b)questions of legal or tax interpretation and(c)the accuracy, completeness or reasonableness of any instructions, assumptions and methodologies provided to us by the Sponsor, on behalf of the Depositor, that are described in this report.We undertake no responsibility to update this report for events and circumstances occurring after the date hereof. We were not engaged to, and did not, conduct an examination to express an opinion or a review to express a conclusion in accordance with attestation standards established by the American Institute of Certified Public Accountants on any of the items referred to herein.Accordingly, we do not express such an opinion or conclusion.Had we performed additional procedures, other matters might have come to our attention that would have been reported to you. The agreed-upon procedures described in this report were not conducted for the purpose of: a. Satisfying any criteria for due diligence published by a nationally recognized statistical rating organization (a “rating agency”) or b. Making any findings with respect to: i. Whether the origination of the Automobile Loan Contracts conformed to, or deviated from, stated underwriting or credit extension guidelines, standards, criteria, or other requirements of the Automobile Loan Contracts, ii. The value of the collateral securing the Automobile Loan Contracts, iii. Whether the originator of the Automobile Loan Contracts complied with federal, state or local laws or regulations or iv. Any other factor or characteristic of the Automobile Loan Contracts that would be material to the likelihood that the issuer of the Notes will pay interest and principal in accordance with applicable terms and conditions. This report is intended solely for the use of the Specified Parties and is not intended to be and should not be used by anyone other than the Specified Parties.It is not intended to be and should not be used by any other person or entity, including investors and rating agencies, who are not identified in the report as Specified Parties but who may have access to this report as required by law or regulation. /s/ Ernst & Young LLP 12 October 2015 Attachment A Page 1of 2 Procedures performed and our associated findings 1. As instructed by the Sponsor, on behalf of the Depositor, we randomly selected a sample of200Preliminary Automobile Loan Contracts from the Preliminary Base Data File (the“Preliminary Sample Automobile Loan Contracts”).The Preliminary Sample Automobile Loan Contracts are listed on Exhibit1 to Attachment A.For the purpose of this procedure, the Sponsor, on behalf of the Depositor, did not inform us as to the basis for the instructions or methodology they provided for the selection of the Preliminary Sample Automobile Loan Contracts from the Preliminary Automobile Loan Contracts on the Preliminary Base Data File. 2. As instructed by the Sponsor, on behalf of the Depositor, we deleted those Preliminary Automobile Loan Contracts from the Preliminary Base Data File with Contract ID’s that were included on the Ineligible Automobile Loan Contracts Data File.The Preliminary Base Data File, as adjusted, is hereinafter referred to as the“Statistical Base Data File” and the Preliminary Automobile Loan Contracts on the Statistical Base Data File are hereinafter referred to as the“Statistical Automobile Loan Contracts.”The Sponsor, on behalf of the Depositor, indicated that the Statistical Automobile Loan Contracts are expected to be representative of the Automobile Loan Contracts. 3. For each sub-prime automobile loan contract on the Preliminary Base Data File and Statistical Base Data File, we compared the Contract ID on the Preliminary Base Data File to the corresponding Contract ID on the Statistical Base Data File and noted that: a. 148 of the Preliminary Automobile Loan Contracts included on the Preliminary Base Data File were removed from the Statistical Base Data File (the “Removed Preliminary Automobile Loan Contracts”) and b. Two of the Removed Preliminary Automobile Loan Contracts were Preliminary Sample Automobile Loan Contracts (the “Removed Sample Automobile Loan Contracts”), which are identified on Exhibit 1 to Attachment A. The 198 Preliminary Sample Automobile Loan Contracts on the Statistical Base Data File are herein referred to as the Sample Automobile Loan Contracts. 4. As instructed by the Sponsor, on behalf of the Depositor, for each Statistical Automobile Loan Contract on the Updated Model Year and Make Schedule, we updated the Statistical Base Data File with the corresponding model year and make information on the Updated Model Year and Make Schedule.The Statistical Base Data File, as adjusted, is hereinafter referred to as the “Statistical Data File.” Attachment A Page 2 of 2 5. For each Sample Automobile Loan Contract, we compared the Sample Characteristics listed on Exhibit 2 to AttachmentA, as shown on the Statistical Data File, to the corresponding information located on, or to the corresponding information we recalculated using information located on, the Source Documents,subject to the instructions, assumptions and methodologies provided by the Sponsor, on behalf of the Depositor, that are stated in the notes to Exhibit2 to AttachmentA.The Source Document(s) that we were instructed by the Sponsor, on behalf of the Depositor, to use for each Sample Characteristic are shown on Exhibit2 to Attachment A.All such compared information was in agreement. Exhibit 1 to Attachment A Page 1 of 6 Sample Automobile Loan Contracts Preliminary Sample Automobile Loan Contract Number Contract ID Removed Sample Automobile Loan Contract 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 Exhibit 1 to Attachment A Page 2 of 6 Preliminary Sample Automobile Loan Contract Number Contract ID Removed Sample Automobile Loan Contract 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 67 68 69 70 71 72 73 74 Exhibit 1 to Attachment A Page3 of 6 Preliminary Sample Automobile Loan Contract Number Contract ID Removed Sample Automobile Loan Contract 75 76 77 78 79 80 81 82 83 84 85 86 87 88 89 90 91 92 93 94 95 96 97 98 99 Exhibit 1 to Attachment A Page4 of 6 Preliminary Sample Automobile Loan Contract Number Contract ID Removed Sample Automobile Loan Contract X X Exhibit 1 to Attachment A Page5 of 6 Preliminary Sample Automobile Loan Contract Number Contract ID Removed Sample Automobile Loan Contract Exhibit 1 to Attachment A Page6 of 6 Preliminary Sample Automobile Loan Contract Number Contract ID Removed Sample Automobile Loan Contract Exhibit 2 to Attachment A Page 1 of 4 Sample Characteristics Sample Characteristic Source Document(s) Note(s) Contract ID System Screen Shots i. Platform (a)Contract or (b)Title ii., iii. Note date System Screen Shots Original amount financed Contract Original interest rate/APR (c)Contract or (d)Usury Adjustment Tool iv., v. Original monthly payment amount (a)Contract or (b)Usury Adjustment Tool iv., v. Original term (months) Contract Customer state System Screen Shots Vehicle identification number Contract Model year Contract Model (a)Contract or (b)System Screen Shots vi. Current principal balance System Screen Shots vii. Maturity date System Screen Shots FICO score System Screen Shots viii., ix. Original loan-to-value ratio Contract, System Screen Shots and recalculation x. Number of deferred payments (extensions) System Screen Shots vii., xi., xii. Number of times delinquent 30 days System Screen Shots vii. Number of times delinquent 60 days System Screen Shots vii., xiii. Number of times delinquent 90 days System Screen Shots vii., xiii. Remaining term (months) System Screen Shots, Contract and recalculation vii., xiv. Bankruptcy and repossession System Screen Shots Product type System Screen Shots xv., xvi., xvii. Exhibit 2 to Attachment A Page 2 of 4 Notes: i. For identification purposes only. ii. For the purpose of comparing the platform Sample Characteristic for each Sample Automobile Loan Contract (except for Sample Automobile Loan Contract numbers 21, 81, 85 and 102), the Sponsor, on behalf of the Depositor, instructed us to use the Contract as the Source Document. iii. For the purpose of comparing the platform Sample Characteristic for Sample Automobile Loan Contract numbers 21, 81, 85 and 102, the Sponsor, on behalf of the Depositor, instructed us to use the Title as the Source Document. iv. For the purpose of comparing the original interest rate/APR and original monthly payment amount Sample Characteristics for each Sample Automobile Loan Contract (except for Sample Automobile Loan Contract numbers 13, 39, 42, 46, 47, 73, 92 and 103), the Sponsor, on behalf of the Depositor, instructed us to use the Contract as the Source Document. v. For the purpose of comparing the original interest rate/APR and original monthly payment amount Sample Characteristics for Sample Automobile Loan Contract numbers 13, 39, 42, 46, 47, 73, 92 and 103, the Sponsor, on behalf of the Depositor, instructed us to use the Usury Adjustment Tool as the Source Document. vi. For the purpose of comparing the model Sample Characteristic for each Sample Automobile Loan Contract, the Sponsor, on behalf of the Depositor, instructed us to use the System Screen Shots as the Source Document when the model, as shown on the Contract, is different than the model that is shown on the Statistical Data File. Additionally, for the purpose of comparing the model Sample Characteristic for each Sample Automobile Loan Contract, the Sponsor, on behalf of the Depositor, instructed us to ignore differences due to abbreviations and truncations. vii. The Sponsor, on behalf of the Depositor, indicated that certain of the System Screen Shots contained account activity which occurred after the Statistical Calculation Date.For the purpose of comparing the: a. Current principal balance, b. Number of deferred payments (extensions), c. Number of times delinquent 30 days, d. Number of times delinquent 60 days, e. Number of times delinquent 90 days and f. Remaining term (months) Sample Characteristics for each Sample Automobile Loan Contract, the Sponsor, on behalf of the Depositor, instructed us to only consider account activity shown on the System Screen Shots which occurred on or prior to the Statistical Calculation Date. Exhibit 2 to Attachment A Page 3 of 4 Notes: (continued) viii. For the purpose of comparing the FICO score Sample Characteristic for each Sample Automobile Loan Contract, the Sponsor, on behalf of the Depositor, instructed us to use the highest FICO score value that is shown on the System Screen Shots in cases where more than one FICO score is shown on the System Screen Shots. ix. We were instructed by the Sponsor, on behalf of the Depositor, not to compare the FICO score Sample Characteristic for Sample Automobile Loan Contracts with a FICO score value of“0,” as shown on the Statistical Data File. x. For the purpose of comparing the original loan-to-value ratio Sample Characteristic for each Sample Automobile Loan Contract, the Sponsor, on behalf of the Depositor, instructed us to recalculate theoriginal loan-to-value ratio by: a. Dividing the: i. Original amount financed, as shown on the Contract, by ii. Adj. wholesale or total value, as applicable, as shown on the System Screen Shots, and b. Rounding the resulting percentage obtained in a. above to the second decimal (XX.XX%). xi. For the purpose of comparing the number of deferred payments (extensions) Sample Characteristic for each Sample Automobile Loan Contract with a platform value of “FCA,” as shown on the Statistical Data File (the “Sample FCA Automobile Loan Contracts”), the Sponsor, on behalf of the Depositor, instructed us to assume a value of “0” for the number of deferred payments (extensions) for each Sample FCA Automobile Loan Contract with a note date on or after 1 April 2015, as shown on the Statistical Data File. xii. For the purpose of comparing the number of deferred payments (extensions) Sample Characteristic for each Sample FCA Automobile Loan Contract with a note date prior to1April 2015, as shown on the Statistical Data File, and each Sample Automobile Loan Contract that is not a Sample FCA Automobile Loan Contract the Sponsor, on behalf of the Depositor, instructed us to use the System Screen Shots as the Source Document. xiii. We were instructed by the Sponsor, on behalf of the Depositor, not to compare the number of times delinquent 60 days and number of times delinquent 90 days Sample Characteristics for the Sample FCA Automobile Loan Contracts. Exhibit 2 to Attachment A Page 4of 4 Notes: (continued) xiv. For the purpose of comparing the remaining term (months) Sample Characteristic for each Sample Automobile Loan Contract, the Sponsor, on behalf of the Depositor, instructed us to recalculate the remaining term(months) by subtracting the: a. Number of payments paid, as shown on the System Screen Shots, from b. Original term (months), as shown on the Contract, subject to the instructions described in the succeeding paragraph of this note xiv. The Sponsor, on behalf of the Depositor, indicated that certain of the System Screen Shots contained account activity which occurred after the Statistical Calculation Date.For the purpose of determining the number of payments paid for the recalculation described above, the Sponsor, on behalf of the Depositor, instructed us to only consider account activity shown on the System Screen Shots which occurred on or prior to the Statistical Calculation Date. xv. For the purpose of comparing the product type Sample Characteristic for each Sample FCA Automobile Loan Contract with a portfolio value of “FCA,” as shown on the Statistical Data File, the Sponsor, on behalf of the Depositor, instructed us that a product type of “direct auto retail” on the Statistical Data File corresponds to a dealer type of “blue yield” on the System Screen Shots. xvi. We were instructed by the Sponsor, on behalf of the Depositor, not to compare the product type Sample Characteristic for Sample FCA Automobile Loan Contracts with a portfolio value of“miles,” as shown on the Statistical Data File. xvii. For the purpose of comparing the product type Sample Characteristic for each Sample Automobile Loan Contract that is not a Sample FCA Automobile Loan Contract, the Sponsor, on behalf of the Depositor, instructed us to use the System Screen Shots as the Source Document. We performed no procedures to determine the accuracy, completeness or reasonableness of the instructions, assumptions and methodologies provided by the Sponsor, on behalf of the Depositor, that are described in the notes above.
